Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 1 of 14

JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS.44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
LINDA DIPRIMIO

(b) County of Residence of First Listed Plaintiff PHILADELPHIA
(EXCEPT IN U.S. PLAINTIFF CASES)

(ce) Attomeys (Firm Name, Address, and Telephone Number)
Sidney L. Gold, Esquire

Sidney L. Gold & Assoc., P.C.
1835 Market St., Suite 515 Phila, PA 19103 215-569-1999

DEFENDANTS

NOTE:

Attomeys (If Known)

 

CENTER CITY RECOVERY, LLC, THE HAVEN DETOX,
AND KRISTIN SZOSTAK

County of Residence of First Listed Defendant | PHILADELPHIA

(IN U.S, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only}

O 1. U.S. Government “3 Federal Question
Plaintiff (U.S. Government Not a Part)
OG 2 US. Government 4 Diversity

Defendant (Indicate Citizenship of Parties in Item HI)

 

IV. NATURE OF SUIT (Placw an "X” in One Box Only)

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PIF DEF PIF DEF
Citizen of This State 1 G1 Incorporated or Principal Place o4 &4
of Business In This State
Citizen of Another State O02 O 2 Incorporated and Principal Place o5 O05
of Business In Another State
Citizen or Subject of a 03 O 3 Foreign Nation O06 O86

Foren Country
=

Click here for: Nature of Suit Code Deseriptions.

 

  

 

 

 

 

 

 

 

 

 

 

| CONTRACT. TORTS FORFEIMTURE/PENALTY BANKRUPTCY OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONALINJURY |D 625 Drug Related Seizure O 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine O 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act D 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
D 140 Negotiable Instrument Liability O 367 Health Care/ OG 400 State Reapportionment
OD 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS: GC 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act O 330 Federal Employers’ Product Liability OD 830 Patent OF 450 Commerce
0 152 Recovery of Defaulted Liability 0) 368 Asbestos Personal © 835 Patent - Abbreviated O 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCTALSEC O 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle O 370 Other Fraud Ih 710 Fair Labor Standards O 861 HIA (1395ff) OD 490 Cable/Sat TV
© 160 Stockholders’ Suits O 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) OD 850 Securities/Commodities/
OC 190 Other Contract Product Liability O 380 Other Personal D 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI CO 890 Other Statutory Actions
C1 196 Franchise Injury O 385 Property Damage (J 740 Railway Labor Act D 865 RSI (405(g)) O 891 Agricultural Acts
O 362 Personal Injury - Product Liability O 751 Family and Medical 0 893 Environmental Matters
Medica] Malpractice __ _ __| Leave Act 0 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | | 790 Other Labor Litigation FEDERAL TAX SUITS Act
OG 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement 0 870 Taxes (U.S, Plaintiff O 896 Arbitration
D 220 Foreclosure O 441 Voting 0 463 Alien Detaineé Income Security Act or Defendant) OD 899 Administrative Procedure
O 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
D0 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations O 530 General 950 Constitutionality of
0 290 All Other Real Property O 445 Amer. w/Disabilities -] 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: (1 462 Naturalization Application
0 446 Amer. w/Disabilities -] 0 540 Mandamus & Other [0 465 Other Immigration
Other OD 550 Cwil Rights Actions
0 448 Education 0 555 Prison Condition
G $60 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “NX” in One Box Only)

1 02 Remanded from o4

Appellate Court

Removed from oO 3

State Court

Original
Proceeding

Reinstated or
Reopened

O 5 Transferred from
Another District
(specift)

Transfer

O 6 Multidistrict
Litigation -

O 8 Multidistrict
Litigation -
Direct File

 

ELSA, PA COMMON LAW.

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

Brief description of cause:

 

 

 

 

 

VII. REQUESTED IN [1 CHECK IF THIS IS A CLASS ACTION DEMANDS CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 150,000.00 (f\ eX (e@<S JURYDEMAND: Yes  ONo
VII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER oe
DATE SIGNATURE OF ATTORNEY OF RECORD /)
10/28/2019 /S/ SIDNEY L. GOLD, ESQUIRE USA

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP

JUDGE

MAG, JUDGE
Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 2 of 14

JS 44 Reverse (Rev, 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974. is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attomey filing a case should complete the form as follows:

I.(a)

(b)

(©)

II.

II.

IV.

VI.

VIL.

VIII.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency. use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a govemment agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attomeys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue,

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthonzed reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 3 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 2740 Pierce Street, Philadelphia, PA 19147

 

Address of Defendant: 1880 John F. Kennedy Boulevard, Suite 1110, Philadelphia, PA 19103

 

1880 John F. Kennedy Boulevard, Suite 1110, Philadelphia, PA 19103

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: _ Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?
3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No

numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ No
case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / [4] isnot related to any case now pending or within one year previously terminated action in

this court except as noted above.
/

parr, 10/28/2019 | As Sidney L. Gold, Esq. 91374

Z Attorney-at-Law / Pro Se Plaintiff Anorney LD. # (if applicable)

 

 

 

CIVIL: Place a V in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

A, B.
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts L] 1. Insurance Contract and Other Contracts
[] 2. FELA ( 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury (] 3. Assault, Defamation
(] 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent L] 5. Motor Vehicle Personal Injury
L] 6. Labor-Management Relations L] 6. Other Personal Injury (Please specify): __
1] 7. Civil Rights L] 7. Products Liability
L] 8. Habeas Corpus LI 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases [] 9. All other Diversity Cases
{] 10. Social Security Review Cases (Please specify): __
11. All other Federal Question Cases
(Please specify): FLSA

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration)

;, SIDNEY L. GOLD, ESQUIRE

, counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

n (
10/28/2019 Oe AL /s/ Sidney L. Gold, Esq. 21374

DATE:
j sittorney-ct-Low / Pro Se Plaintiff -lttorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38

 

Civ. 609 (5/2018)

 
Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 4 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 2740 Pierce Street, Philadelphia, PA 19147

 

Address of Defendant: 1880 John F. Kennedy Boulevard, Suite 1110, Philadelphia, PA 19103

 

1880 John F. Kennedy Boulevard, Suite 1110, Philadelphia, PA 19103

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | Nol /|

previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?
3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No

numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [is / [2] isnot related to any case now pending or within one year previously terminated action in
this court except as noted above.

pare, 10/28/2019 7 A Isi Sidney L. Gold, Eso. 21374

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury
Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury

Labor-Management Relations
Civil Rights

Other Personal Injury (Please specify):
Products Liability

SOOOOOOOOOO *
DOOOOOOOOO »

Habeas Corpus Products Liability -- Asbestos
. Securities Act(s) Cases All other Diversity Cases
0. Social Security Review Cases (Please specify): _ _
1. All other Federal Question Cases

(Please specify): FLSA _

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1, SIDNEY L. GOLD, ESQUIRE

. counsel] of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2. § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150.000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

/)
“mi
10/28/2019 A /s/ Sidney L. Gold, Esq. 21374

Attorney-at-Law / Pro Se Plaintiff, Attorney LD. # (if applicable)

DATE:

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P, 38,

 

Civ, 609 (8/2018)

 
Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 5 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
LINDA DIPRIMIO : CIVIL ACTION

V.
CENTER CITY RECOVERY, LLC,

THE HAVEN DETOX, & K. SZOSTAK NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

 

 

 

(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )
(b) Social Security — Cases requesting review of a decision of the Secretary of Health

and Human Services denying plaintiff Social Security Benefits. ( )
(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )
(d) Asbestos — Cases involving claims for personal injury or property damage from

exposure to asbestos. ( )
(e) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by

the court. (See reverse side of this form for a detailed explanation of special

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (2)
10/28/2019 (Ht /s/ Sidney L. Gold, Esq. PLAINTIFF
Date j Attorney-at-law Attorney for
(215) 569-1999 (215) 569-3870 sgold@discrimlaw.net
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 6 of 14

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

(a) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

(b) In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shall submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which that
defendant believes the case should be assigned.

(c) The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Social Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (ec) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Plan)

Special Management cases will usually include that class of cases commonly referred to as "complex
litigation” as that term has been used in the Manuals for Complex Litigation. The first manual was prepared
in 1969 and the Manual for Complex Litigation Second, MCL 2d was prepared in 1985. This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1) large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases involving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.
Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 7 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LINDA DIPRIMIO, : CIVIL ACTION NO.:
Plaintiff,

Vv.

CENTER CITY RECOVERY, LLC;
THE HAVEN DETOX;

and
KRISTIN SZOSTAK,

Defendants.

COMPLAINT AND JURY DEMAND

I. PRELIMINARY STATEMENT

 

i. This is an action for an award of damages, declaratory and injunctive relief,
attorney’s fees and other relief on behalf of Plaintiff, Linda DiPrimio (“Plaintiff”), a former
employee of Defendant, Center City Recovery (“Defendant Center City Recovery”), The Haven
Detox (“Defendant Haven’), and Kristen Szostak (“Defendant Szostak’’), who has been harmed
by the unlawful and retaliatory conduct of Defendants.

2. This action is brought under the Fair Labor Standards Act, 29 U.S.C. §201 et seq.
(“FLSA”) and Pennsylvania common law.

IL. JURISDICTION AND VENUE

°:

3. The jurisdiction of this court is invoked, and venue is proper in this district

pursuant to 28 U.S.C. §1331 and §1391 as Plaintiff's claim is substantively based on the FLSA.
4, Venue is proper in this judicial district pursuant to 21 U.S.C. §1391 because

Defendants reside in this district, a substantial part of the events and occurrences giving rise to

Plaintiff's claims occurred here, and Defendants are subject to this Court’s personal jurisdiction.
Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 8 of 14

Bs Plaintiff brings her FLSA claim within two (2) years of her retaliatory
termination, pursuant to 29 U.S.C. § 201 et seq.

Tl. PARTIES

6. Plaintiff, Linda DiPrimio, is a citizen of the Commonwealth of Pennsylvania,
residing therein at 2740 Pierce Street, Philadelphia, PA 19147.

7. Defendant, Center City Recovery (“Defendant Center City Recovery”), is a health
care provider existing under the laws of the Commonwealth of Pennsylvania, maintaining a place
of business located at 1880 John F. Kennedy Boulevard, Suite 1110, Philadelphia, PA 19103.

8. Defendant, The Haven Detox (“Defendant Haven”), is a health care provider
existing under the law of the State of Florida, operating a place of business in Pennsylvania
located at 1880 John F. Kennedy Boulevard, Suite 1110, Philadelphia, PA 19103.

a Defendant, Kristin Szostak (“Defendant Szostak’), is an individual residing in the
state of New Jersey residing therein at 308 Taylor Avenue, Oaklyn, New Jersey 08107.

10. At all times relevant hereto, Defendants were acting through its agents, servants,
and employees, who were acting within the scope of their authority, course of employment, and
under the direct control of Defendants.

11. At all times material herein, Plaintiff was an “employee” as defined under the
FLSA and accordingly is entitled to the protections and provisions of said Act.

IV. STATEMENT OF FACTS

 

12. Plaintiff, a fifty-seven (57) year old individual was employed by Defendants from
on or about July 7, 2017 until on or about July 23, 2018, the date of her unlawful retaliatory

termination.
Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 9 of 14

13. Uponthe commencement of her employment with Defendants, Plaintiff held the
title of Behavioral Health Technician. Due to her stellar performance in said capacity, in or about
November of 2017, Plaintiff earned a raise in compensation.

14. Inor about April of 2018, due to Plaintiff's continued exemplary performance,
she was named Director of Operations and earned an additional increase in compensation. It was
at this time that Plaintiff became responsible for tasks, including, but not limited to, human
resource correspondence and employee payroll information.

15. By way of background, as a health care facility, Defendants voluntarily seek
accreditation through the Joint Commission on Accreditation of Healthcare Organizations
(“JCAHO”), which is a non-profit organization that evaluates facility compliance with
accreditation standards through independent auditing. In or about and after April of 2018,

JCAHO was auditing Defendants’ business practices.

16. In or about May of 2018, based on the JCAHO audit, Defendants became aware
that it was required to conduct monthly staff meetings with all of its employees. Notably,
Plaintiff became privy to this information and sought to establish scheduling and payroll for
employees accordingly.

17. Around this same time, Plaintiff sought to submit payroll for employees’
compensation that included the times in which the employees were in the monthly staff
meetings. In response thereto, Andrew Triggs (“Triggs”), Operations Manager, denied Plaintiff’ s
submissions. Triggs further stated in a hostile fashion that employees will not be paid for the
time in which they were attending the mandatory monthly meetings.

18. Thereafter, Plaintiff sought a further explanation as to why employees were not

being paid for time spent in Defendants’ mandatory meetings. Plaintiff conversed with Lucy
Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 10 of 14

LNU (“Lucy”), Chief Operating Manager about the same. Specifically, Plaintiff outlined her
concerns that non-exempt employees were not being compensated for time spent in Defendants’
mandatory meetings, were not being compensated for time and a half for overtime and holidays,
and employees were not being compensated for unused vacation time. In response thereto, Lucy
stated that she would investigate the issue further but that she believed employees should be
compensated according to the standards outlined in the FLSA. Despite Lucy’s averments,
Defendants continued to refuse to compensate employees for the aforesaid.

19. In or about June of 2018, Plaintiff again sought to submit payroll that included
compensation for the time employees spent in Defendants’ mandatory meetings. Triggs denied
the same and stated that Defendants were not going to compensate employees during meeting
times, even those who attended meetings during their normally scheduled work day. At this time,
Triggs became very hostile with Plaintiff and sought to cease her questioning of the issue any
further.

20. In or about July of 2018, Plaintiff sought further information regarding employee
compensation rights with the Department of Labor (“DOL”). During her research, Plaintiff
corroborated her belief that Defendants were not acting in accordance with the provisions of the
FLSA. Based on her findings, Plaintiff attempted to submit another payroll invoice to include
employee compensation for time spent attending Defendants’ mandatory monthly meetings.
Defendants, once again, denied the request.

21. On or about late July of 2018, based on the numerous denials of Plaintiff payroll
invoices, Plaintiff emailed both Triggs and Kristin Szostak (“Defendant Szostak’”), Director
complaining about Defendants’ willful violation of the FLSA. In response thereto, Triggs denied

any misconduct on the part of the Defendant. Defendant Szostak sought further information from

-4-
Case 2:19-cv-05040-NIQA Document1 Filed 10/28/19 Page 11 of 14

Plaintiff regarding the specific provisions of the FLSA that Defendants were in breach, thereby
failing to conduct her own investigation into Defendants’ legal compliance. Notably, Defendants
took no action in investigating or correcting the aforesaid and continued to blatantly disregard
the provisions of the FLSA.

22. By way of retaliation, that same week, on or about July 23, 2018, Defendants
abruptly terminated Plaintiff's employment allegedly due to “[the Defendants’] going ina
different direction.”

73. Plaintiff believes and avers that no legitimate business reason existed for the
termination of her employment and that Defendants terminated her employment in retaliation for

her good faith complaints of Defendants’ violations of the FLSA.

COUNTI
(FLSA — Retaliation)
Plaintiff v. Defendants
24. Plaintiff incorporates by reference paragraphs 1 through 23 of this Complaint as
though fully set forth at length herein.
25. The actions of Defendants in terminating Plaintiff's employment in retribution for
having engaged in protected activity, constituted a violation of 29 U.S.C. §215(a) et seq.
26. As a direct result of the aforesaid unlawful retaliatory employment practices
engaged in by Defendants in violation of 29 U.S.C. §215(a) et seg. Plaintiff sustained permanent
and irreparable harm, resulting in the loss of her employment, which caused her to sustain a loss

of earnings, plus the value of certain benefits, plus loss of future earning power, plus back pay,

front pay, and interest due thereon.
Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 12 of 14

27. As a further direct result of the aforesaid unlawful retaliatory employment
practices engaged in by the Defendants, Plaintiff suffered severe emotional distress,
embarrassment, humiliation, and loss of self-esteem.

PRAYER FOR RELIEF

28. Plaintiff incorporates by reference paragraphs | through 27 of this complaint as
though fully set forth at length herein.

WHEREFORE, Plaintiff requests that this Court enter judgment in her favor and against
Defendants, and Order that:

a. Defendants reinstate Plaintiff with the same seniority status she held prior to her
retaliatory termination;

b. Defendants compensate Plaintiff with a rate of pay and other benefits and
emoluments of employment to which she would have been entitled had she not been subject to

unlawful retaliation.

C. Defendants compensate Plaintiff with an award of back pay;
d. Defendants compensate Plaintiff with an award of front pay, if appropriate;
€. Defendant pay to Plaintiff compensatory damages for future pecuniary losses,

pain, suffering, inconvenience, mental anguish, loss of enjoyment of life and other nonpecuniary
losses as allowable;

f. Defendants pay to Plaintiff punitive damages, pre and post judgment, interest,
costs of suit and attorney and expert witness fees as allowed by law;

g. Defendants pay to Plaintiff liquidated damages under the FLSA;

h. The Court award such other relief as is deemed just and proper.

-6-
Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 13 of 14

JURY DEMAND

Plaintiff demands trial by jury.

SIDNEY L. GOLD & ASSOCIATES, P.C.

By: /s/ Sidney L. Gold, Esquire
SIDNEY L. GOLD, ESQUIRE
LD. NO.: 21374
1835 Market Street, Suite 515
Philadelphia, PA 19103
(215) 569-1999
Attorney for Plaintiff

Dated: October 28, 2019
Case 2:19-cv-05040-NIQA Document 1 Filed 10/28/19 Page 14 of 14

 

 

 
